            Case 2:19-cv-01584-JAD-VCF Document 43 Filed 08/16/21 Page 1 of 2




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      AUSTIN CADEAUX,
4
                            Plaintiff,
5                                                           2:19-cv-01584-JAD-VCF
      vs.                                                   ORDER
6     LAS VEGAS METRO POLICE DEPT;
      OFFICERS JOHN DOE NOS. 1-5,
7
                            Defendant.
8
            Before the Court is LVMPD Defendants’ Motion to Extend Discovery (ECF NO. 40).
9
            No opposition has been filed and the time to file and opposition has passed. Pursuant to LR 7-
10
     2(d), the failure of an opposing party to file points and authorities in response to any motion, except a
11
     motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the granting of
12
     the motion. It appears that Plaintiff has consented to the granting of the instant motion.
13
            Accordingly,
14
            IT IS HEREBY ORDERED that LVMPD Defendants’ Motion to Extend Discovery (ECF NO. 40)
15
     is GRANTED.
16
            The following discovery deadlines apply:
17
            Discovery Cut-Off:                     January 3, 2022
18
            Expert Disclosure:                     November 3, 2021
19
            Rebuttal Expert Disclosure:            December 3, 2021
20
            Disposition Motions:                   February 1, 2022
21
            Proposed Joint Pretrial Order:         March 3, 2022
22

23

24

25
            Case 2:19-cv-01584-JAD-VCF Document 43 Filed 08/16/21 Page 2 of 2




1           If dispositive motions are filed, the deadline for filing the joint pretrial order will be suspended

2    until 30 days after decision on the dispositive motions or further court order.

3           DATED this 16th day of August, 2021.
                                                                   _________________________
4                                                                  CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
